Citation Nr: 0500260	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-19 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boise, Idaho (the 
RO).

Procedural history 

In a September 1998 rating decision, the RO assigned a 10 
percent rating for the veteran's service-connected low back 
disability.  The veteran perfected an appeal as to the 
disability rating assigned.  In a May 2002 rating decision, 
the disability rating for the low back disability, 
recharacterized as lumbosacral strain with degenerative joint 
disease of the lumbar spine, was increased to 20 percent.  

In April 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003).  Pursuant to such development, 
consisting of a June 2003 VA examination report, additional 
medical evidence was added to the record.  

Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
August 2003.  

In a November 2003 rating decision, the RO increased the 
disability rating for lumbosacral strain with degenerative 
joint disease of the lumbar spine to 40 percent.  That month, 
the RO issued a supplemental statement of the case (SSOC) 
which notified the veteran of the increased rating.  Thus, 
DAV/Bernard concerns have been rectified.  The veteran 
continues to assert that a higher disability rating is 
warranted.  Consequently, the issue of entitlement to a 
disability evaluation in excess of 40 percent for the 
lumbosacral strain with degenerative joint disease of the 
lumbar spine remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  In 
October 2004, the veteran's representative submitted 
additional written argument in support of his appeal.  

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to an increased disability rating for the 
veteran's service-connected right ankle disability and 
entitlement to an effective date earlier than April 8, 1999 
for a separate disability rating for pes cavus with hammertoe 
deformity of the right foot.  These issues were the subjects 
of a separate, final  Board decision in April 2003 and 
accordingly will not be further discussed in this decision.  
See 38 C.F.R. § 20.1100 (2003).  


FINDING OF FACT

The medical evidence indicates that the veteran's service-
connected degenerative joint disease of the lumbar spine is 
manifested by pain and limitation of motion; no neurological 
symptoms have been associated with the service-connected 
disability.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain with degenerative joint disease of the 
lumbar spine have not been met.    38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 
(2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
lumbosacral strain with degenerative joint disease of the 
lumbar spine.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the July 1999 
statement of the case (SOC) and the May 2002, July 2002, 
November 2003, and February 2004 SSOC.    

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in July 
2001.  This letter informed the veteran of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claim.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  Specifically, the 
veteran was instructed to "identify any sources of recent 
pertinent medical treatment for your low back," and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in September 1998.  The Board notes, 
however, that  this was both a practical and a legal 
impossibility, because the VCAA was not enacted until 
November 2000.  The veteran's claim was readjudciated and 
multiple SSOCs were provided to the veteran in 2002, 2003, 
and 2004 following VCAA notice compliance action.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  The record includes multiple written 
statements from the veteran.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The Board's 
development action and subsequent remand of this case, 
described in the Introduction above, were calculated to 
furnish additional evidence pertinent to the claim.  The 
evidence of record includes VA medical records and reports of 
VA examination, which will be described below.  The veteran 
and his representative have not identified any existing and 
unobtained evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
evidence of record includes multiple written statements from 
the veteran and his representative.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the November 2003 SSOC.  The veteran's 
representative submitted additional argument on his behalf in 
September 2004 and October 2004.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

Rating actions reflect that under the former schedular 
criteria the veteran's back disability has been evaluated by 
the RO as 40 percent disabling under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292 (2002).  See 38 C.F.R. § 4.27 
(2003) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

The former Diagnostic Code 5292 provided a maximum 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  Former Diagnostic Code 5295 provided a 
maximum 40 percent evaluation for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

This rating criteria for intervertebral disc syndrome was 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.  

(ii.)  The current schedular criteria

The veteran's service-connected low back disability is 
currently evaluated under Diagnostic Codes 5010-5237 (2003).  
The rating criteria for arthritis, Diagnostic Codes 5003 and 
5010, remain unchanged.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The current schedule for evaluating intervertebral disc 
syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of 40 at least 4 weeks but less than 6 weeks 
during the past 12 months;

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003)

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all of the evidence of record pertaining 
to the history of the veteran's service-connected disability.  
See also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records reveal that the veteran was involved 
in a motorcycle accident in June 1966 in which is right tibia 
and fibula were fractured.  Service connection for fracture 
residuals was granted in a January 1967 VA rating decision.  
In May 1984, the veteran sought service connection for a low 
back disability on a secondary basis.  That claim was denied 
in a November 1984 rating decision.  
In a January 2001 decision, the Board found that the November 
1984 rating decision was clearly and unmistakably erroneous.  
An effective date of may 23, 1984 was assigned for the award 
of service connection for degenerative joint disease of the 
lumbar spine.  

The record further reflects that in the September 1998 rating 
decision which forms the basis of this appeal, a 10 percent 
evaluation was assigned under Diagnostic Codes 5010-5295.  
The September 1998 RO decision was based, in part, on VA 
examination in March 1998 where the veteran reported having 
constant non-radiating pain in his lower back.  The pain was 
described as a throbbing pain and he noted that it was more 
severe with activity.  On the average, he rated the pain as a 
5 out of 10.  He stated that pain would increase with use and 
would decrease with sitting in an easy chair.  He denied any 
bowel or bladder dysfunction.  Examination of the veteran's 
back revealed normal curvature of the spine.  Straight leg 
raising was from 0 to 65 degrees on the right with 
discomfort, and on the left, from 0 to 70 degrees with 
discomfort.  There was no increase in discomfort with 
dorsiflexion of both feet.  The range of motion of the back 
revealed forward flexion of 0 to 89 degrees with a painful 
recovery and fingertips to within 27 centimeters from the 
floor, extension from 0 to 105 degrees without discomfort, 
lateral bending to the right from 0 to 38 degrees without 
discomfort, lateral bending to the left from 0 to 32 degrees 
without discomfort, rotation to the right from 0 to 25 
degrees, and rotation to the left from 0 to 20 degrees.  
Neurological examination was normal.  The diagnosis was mild 
degenerative joint disease of the lumbar spine.  X-rays of 
the low back were interpreted to reveal minimal scoliosis, 
convexed toward the left, and mild narrowing of the L3-4 disc 
space with small to moderate sized end-plate osteophytes from 
L3 through L5.  The impression was mild disc space narrowing 
at L3-4 and lower lumbar spondylosis.

VA examination in August 2001 revealed no tenderness over the 
spinous processes or paraspinous muscles.  No muscle spasm 
was noted.  Pain-free range of motion of the lumbar spine was 
reported, with flexion to 30 degrees, extension to 20 
degrees, and lateral bending at 20 degrees, all without leg 
symptoms.  No painful motion, spasm, or weakness was noted 
with range of motion of the lumbar spine.  In the standing 
and sitting position, the spine had a normal curvature.  
Straight leg raising in the sitting position to 70 degrees 
was negative bilaterally.  Motor strength testing was normal 
in the lower extremities.  The diagnoses were lumbar 
spondylosis at L3-5 and mild degenerative joint disease at 
L3-4.  In an addendum, the VA examiner noted that the 
veteran's limiting symptom with activities of daily living or 
work was chiefly pain with a normal neurologic examination.  

In a May 2002 rating decision, the RO recharacterized the 
service-connected disability as lumbosacral strain with 
degenerative joint disease of the lumbar spine and increased 
the evaluation to 20 percent under former Diagnostic Codes 
5295-5292.  

A June 2002 outpatient treatment record noted that the 
veteran complained of increased low back and gluteal pain for 
the last few months with radiation into the posterior thigh 
and lateral calf and foot.  Examination showed straight leg 
raising was negative on the right and caused pain and 
tightness in the left posterior thigh and calf.  The veteran 
could not touch his toes and reported pain when he flexed 
forward to the point at which his fingertips reached his 
knees.  He could heel and toe walk with difficulty and pain.  
A CT (computerized tomography) scan reported degenerative 
changes throughout the lumbar spine, including mild disc 
space narrowing at L3-4.  

A July 2002 MRI (magnetic resonance imaging study) of the 
lumbar spine reported the following impressions: (1) At L4-5 
there is moderately severe spinal stenosis with bilateral 
nearly complete narrowing of the neural foramina; (2) At L3-4 
there is moderate spinal stenosis but this is significantly 
impacting the left neural foramina and extending laterally 
from there displacing the nerve rootlet posteriorly; (3) At 
L5-S1 there is moderate spinal stenosis with grade I 
retrolisthesis L5-S1; and (4) At L2-3 there is mild spinal 
stenosis present.  

A VA neurosurgical consultation in August 2002 noted that on 
examination the veteran had markedly decreased range of 
motion of his back.  There was no tenderness or muscle spasm 
noted.  Sensory examination to pin and vibration was normal 
in the lower extremities distally.  There was no numbness in 
the S1 distribution found.  The examiner stated that the 
veteran was working on developing a spinal stenosis but as 
yet did not have multiple cauda equina nerve root impairment 
and thus did not need any kind of a decompression operation 
at present.  The examiner further stated that the present 
problem was somewhere, probably at the L4-5 space, he was 
irritating his left S1 nerve root.    

On VA examination in June 2003, the veteran reported that his 
back pain had become more severe in the last three years and 
was located more in the left lumbosacral area.  The pain went 
into his left buttock down the outside of his left leg.  It 
is worse with cough and sneeze.  It is worse with any 
prolonged sitting, prolonged standing, and any kind of 
lifting or bending.  It was not associated with any bowel or 
bladder complaints.  

Physical examination noted that the veteran walked with a 
limp, putting most of his weight on his left foot.  Straight 
leg raising was positive on the left at 10 degrees and 
positive on the right at 30 degrees.  He was tender at the 
mid spine at L1 through L5 and slightly in the right 
lumbosacral area.  There was no obvious deformity or muscle 
atrophy noted of his back muscles.  Range of motion was 
lateral flexion to 5 degrees bilaterally, extension to 5 
degrees, and forward flexion to 5 degrees.  There was no 
sensory deficit found in the left leg.  An MRI was 
interpreted to reveal L3-4 and L4-5 degenerative disc disease 
with diffuse annular bulges at both levels, mild canal and 
foraminal stenosis at L3-4 with moderate canal and foraminal 
stenosis at L4-5, and moderate L3-4 facet degenerative 
changes on the right.  The diagnoses included degenerative 
disc disease at L3-4 and L4-5, and chronic low back pain with 
sciatica.  

In response to the question of whether there were any 
neurological deficits associated with the service-connected 
low back disability, the VA examiner noted that there was 
some numbness on the base of the right foot which would be 
from a radicular syndrome.  However, he could not find 
evidence of weakness of the left lower extremity or 
neurological impairment of left lower extremity associated 
with his left-sided sciatica.  As such, the examiner 
summarized that the veteran's right-sided weakness, right 
lower extremity weakness and muscular atrophy of the thigh 
and calf were the result of disuse from the right ankle 
injury.  

In November 2003, the rating for lumbosacral strain with 
degenerative joint disease of the lumbar spine was increased 
to 40 percent under Diagnostic Codes 5010-5237.  

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbosacral strain with 
degenerative joint disease of the lumbar spine is currently 
rated under current Diagnostic Codes 5010 and 5237.  
Previously, the disability was rated under former Diagnostic 
Codes 5295-5292.  These diagnostic codes pertain to 
degenerative arthritis and lumbosacral strain and have been 
discussed in the law and regulations section above.

The veteran contends that his service-connected low back 
disability should be evaluated under the criteria for 
intervertebral disc syndrome, former Diagnostic Code 5293 and 
current Diagnostic Code 5243.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected disability, the Board has determined that 
the most appropriate current diagnostic codes for evaluation 
of the veteran's disability are Diagnostic Codes 5010 
and5242.  Degenerative joint disease of the lumbar spine has 
been identified on multiple 
x-rays and has been diagnosed by various health care 
providers on numerous occasions recently.  Diagnostic Codes 
5010 and 5242 specifically refer to degenerative arthritis of 
the spine.  

The RO has described the veteran's disability as arthritis 
with lumbosacral strain.  However, the medical evidence, 
including numerous examinations and diagnostic studies, has 
consistently identified arthritis as the primary low back 
disability.  Indeed, the August 2001 VA examination 
specifically found that no muscle spasm was present.  Thus, 
the Board does not believe that current Diagnostic Code 5237, 
lumbosacral strain, should be employed in this case in favor 
of Diagnostic Code 5242.  In any event, with respect to the 
current schedular criteria, all lumbar spine disabilities, 
with the exception of intervertebral disc syndrome, are rated 
using the same criteria.  

The Board also finds for the same reason that the most 
appropriate former diagnostic code for evaluation of the 
disability is Diagnostic Codes 5292 [limitation of motion of 
lumbar spine].  The veteran's degenerative joint disease of 
the lumbar spine appears to involve principally x-ray 
evidence of degenerative changes, pain and limitation of 
motion, which is congruent with former Diagnostic Code 5292  
[limitation of motion of the lumbar spine].  

Under former Diagnostic Code 5285, an additional 10 percent 
rating could be added for residuals of a fracture of the 
vertebra with demonstrable deformity of the vertebral body.  
In this case, however, there is no evidence of any service-
connected fractures of the lumbar vertebra, so this 
diagnostic code is not applicable.

Turning to the veteran's specific contention that his low 
back disability is consistent with intervertebral disc 
syndrome and that former Diagnostic Code 5293 and current 
Diagnostic Code 5243 should accordingly be used, the Board 
finds that the medical evidence does not so demonstrate.

In this regard, the Board notes that although the June 2003 
VA examiner indicated that there was right-sided and right 
lower extremity weakness, he attributed these neurological 
findings to disuse caused by the service-connected right 
ankle injury and not to the service-connected lumbosacral 
strain with degenerative joint disease of the lumbar spine.  
[The ankle disability is currently evaluated as 30 percent 
disabling; to also rate the back disability based upon the 
same symptomatology would violate the antipyramiding 
provision, 38 C.F.R. § 4.14 (2004).]  

Moreover, and significantly, the June 2003 VA examiner stated 
that he could not find evidence of weakness of the left lower 
extremity or neurological impairment of the left lower 
extremity associated with his left-sided sciatica.  That 
examination was ordered by the Board specifically to answer 
unresolved questions concerning the nature and extent of the 
veteran's symptomatology.  Therefore, the Board finds that a 
rating under former Diagnostic Code 5293 [intervertebral disc 
syndrome], which requires evidence of primarily neurological 
symptoms, is not warranted.  For the same reason, current 
Diagnostic Code 5243 is not for application.   

To the extent that the veteran and his representative alleged 
that the diagnosis is (or should be) intervertebral disc 
syndrome, it is now well-settled that as lay persons without 
medical training they are not competent to attribute symptoms 
to a particular cause or to otherwise comment on medical 
matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the medical evidence clearly indicates that the 
veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine, which appears of record 
uniformly from 1998 to 2003.  Significantly, there is of 
record no diagnosis of lumbosacral strain and/or 
intervertebral disc syndrome.  Accordingly, the Board will 
rate the disability as degenerative arthritis.


 
Schedular rating

(i.)  The former schedular criteria

The veteran currently has the maximum disability rating 
available under former Diagnostic Code 5292.  
 
(ii)  The current schedular criteria

The veteran's service-connected low back disability is rated 
40 percent disabling.  
Under the new criteria, a 50 percent disability rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although VA examinations have 
continuously revealed severely decreased range of motion of 
the low back, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  The VA examination in June 2003 showed that the 
veteran was able to forward flex the lower back to 5 degrees.  
Because the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  
However, as explained above in connection with the assignment 
of an appropriate diagnostic code, no neurological 
symptomatology has been associated by medical examiners to 
the service-connected low back disability.  Instead, the 
right lower extremity problems have been identified as part 
of the service-connected right ankle disability.  Because 
there is no medical evidence that the veteran has any 
neurological symptoms associated with the service-connected 
degenerative joint disease of the lumbar spine, a separate 
rating cannot be assigned therefor.  

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 40 percent for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.  

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the reports of March 1998, 
August 2001, and June 2003 VA examinations that the veteran's 
pain was taken into consideration in measuring range of back 
motion.  Moreover, as discussed elsewhere in this decision, 
neurological symptomatology, such as weakness and numbness, 
has not been ascribed service-connected lumbar spine 
disability.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
lumbosacral strain with degenerative joint disease of the 
lumbar spine results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his lumbosacral strain with 
degenerative joint disease of the lumbar spine is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


